   Case: 2:17-cr-00242-ALM Doc #: 65 Filed: 07/26/21 Page: 1 of 5 PAGEID #: 280



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       :
                                                :       Case No. 2:17-cr-242
              Plaintiff,                        :
                                                :       CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :
DAVID L. DOBBINS,                               :
                                                :
              Defendant.                        :

                                           OPINION & ORDER

                                      I.      INTRODUCTION

       This matter comes before the Court on Defendant David L. Dobbins’ Motion for

Compassionate Release. (ECF No. 57). The Government opposes. (ECF No. 61). For the reasons

set forth below, the Motion for Compassionate Release is DENIED. (ECF No. 57).

                                       II.     BACKGROUND

       On August 29, 2018, Defendant David L. Dobbins pleaded guilty to Counts 1-5 and Count

7 of the Superseding Indictment charging him with three counts of possession with intent to

distribute heroin (Counts 1, 3, and 4), three counts of possession with intent to distribute cocaine

base (Counts 2 and 5) and distribution of heroin and cocaine resulting in the death of another

person (Count 7). (ECF No. 37). The guilty plea was pursuant to a plea agreement under Rule 11

(c)(1)(C) that sought to bind the Court to a sentence of 240 months of incarceration, followed by

a term of three years of supervised release, and a $600 mandatory special assessment. On February

25, 2019, this Court accepted the plea agreement and adopted the recommended sentence.

       Mr. Dobbins is now 42 years of age and currently housed at FCI Gilmer, located in

Glenville, West Virginia. His projected release date is October 2, 2034. He has been in custody

since his arrest on April 14, 2017.


                                                    1
   Case: 2:17-cr-00242-ALM Doc #: 65 Filed: 07/26/21 Page: 2 of 5 PAGEID #: 281




       Mr. Dobbins’ Bureau of Prisons (“BOP”) medical records confirm that he has underlying

health conditions that make him particularly vulnerable to serious medical complications from

COVID-19, including chronic obstructive cardiopulmonary disease (“COPD”). He argues that his

continued incarceration at FCI Gilmer poses a specific, material risk of complications of COVID-

19 that rises to the level of an extraordinary and compelling reason for release.

                               III.    STANDARD OF REVIEW

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). A district court’s decision

under § 3582(c)(1)(A) will be reviewed for abuse of discretion, and a district court “must supply

‘specific factual reasons’” in support of its compassionate release decision. United States v. Jones,

980 F.3d 1098, 1113 (6th Cir. Nov. 20, 2020).

       In United States v. Jones, the Sixth Circuit clarified the mechanics of compassionate review

under 18 U.S.C. § 3582 where an incarcerated person has brought a motion on his own behalf.

In Jones, the Sixth Circuit announced that U.S.S.G. § 1B1.13 is no longer considered an

“applicable” policy statement “in cases where incarcerated persons file their own motions in

district court for compassionate release.” Id. at 1101.

       The Jones court set forth a three-step framework for district courts to follow when

considering motions for compassionate release. Id. at 1103. First, district courts must find whether

“extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a court must

determine whether the reduction is consistent with applicable policy statements issued by the

Sentencing Commission. Id. Given that the Jones court found that U.S.S.G. § 1B1.13 was no



                                                  2
   Case: 2:17-cr-00242-ALM Doc #: 65 Filed: 07/26/21 Page: 3 of 5 PAGEID #: 282




longer applicable to motions brought by incarcerated persons on their own behalf, federal district

courts may now skip this step in those instances and “have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement.” Id. at 1109. Third, a court must consider

the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the court’s discretion, the

reduction authorized by the statute is “warranted in whole or in part under the particular

circumstances of the case.” Id. at *6 (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

                                  IV.     LAW & ANALYSIS

                           A. Exhaustion of Administrative Remedies

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may reduce a term of

imprisonment, but only “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.

§ 3582(c)(1)(A); see also Alam, 960 F.3d at 832. The Sixth Circuit held that this requirement is

not a jurisdictional rule, but a claim-processing rule that “binds the courts only when properly

asserted and not forfeited.” Alam, 960 F.3d at 833.

       On August 17, 2020, after Mr. Dobbins submitted a completed Inmate to Staff Member

Request for compassionate release, FCI Gilmer Warden R. Hudgins denied Dobbins’ request for

compassionate release. On October 19, 2020, counsel for Mr. Dobbins submitted a completed BOP

Form 229 (BP-9), to the warden via electronic mail. On October 22, 2020, Mr. Dobbins, on his

own, submitted a completed BP-9 to the warden. The warden did not respond to either request.

Thus, the administrative exhaustion requirement is fulfilled because thirty days passed since the

warden received Mr. Dobbins’ October 19, 2020 request, and Mr. Dobbins’ subsequent January

12, 2021 Motion for Compassionate Release. (ECF No. 57).



                                                3
   Case: 2:17-cr-00242-ALM Doc #: 65 Filed: 07/26/21 Page: 4 of 5 PAGEID #: 283




                          B. Extraordinary and Compelling Reasons

       Under the analysis set forth in Jones, this Court must determine whether “extraordinary

and compelling reasons” warrant a reduction in sentence under 18 U.S.C. § 3852(c)(1)(A)(i). This

court has “full discretion to define ‘extraordinary and compelling’” without consulting the policy

statement § 1B1.13.” Jones, 980 F.3d at 1109.

       On January 12, 2021, Defendant David L. Dobbins petitioned this Court for compassionate

release, citing his well-documented COPD and concomitant risk of serious illness if infected with

the virus that causes COVID-19. (ECF No. 57). On April 2, 2021, the Government filed a response

asserting that the issue is now moot because Defendant received his second COVID-19 vaccination

on March 23, 2021 (ECF No. 61). Mr. Dobbins filed a reply, noting that even though the

vaccinations are effective, the Centers for Disease Control expects breakthrough cases, a risk that

seems particularly acute in the incarceration context.

       As an initial matter, this Court recognizes the devastating impact of the COVID-19

pandemic and that prison populations are subject to heightened vulnerabilities. The spread of

COVID-19 in prisons has been well documented, and FCI Gilmer, where Mr. Dobbins is confined,

is no exception. Two-hundred and ninety incarcerated individuals and seventy-three staff members

have contracted the virus since the pandemic began. Tragically, one incarcerated person has died

from the virus while in FCI Gilmer’s care.

       One-hundred and forty-two staff and one-thousand and eighty-one incarcerated individuals

have been fully vaccinated, however. There are one-thousand five-hundred and twenty-five total




                                                 4
    Case: 2:17-cr-00242-ALM Doc #: 65 Filed: 07/26/21 Page: 5 of 5 PAGEID #: 284




inmates at FCI Gilmer, meaning about 70% of inmates have been fully vaccinated, representing

near herd-immunity.1

       This Court is sensitive to Mr. Dobbins’ very serious and well-documented health concerns

related to his COPD. Unfortunately for Mr. Dobbins, he has not demonstrated why his continued

incarceration poses extraordinary and compelling reasons justifying release. Most of the

individuals with whom Mr. Dobbins is interacting are vaccinated, thus mitigating the risk of

exposure to COVID-19. In addition, he himself is vaccinated, which provides an additional layer

of protection. Thus, Mr. Dobbins’ argument that he continues to be at risk for serious illness or

death due to COVID-19 does not rise past the speculative level.

       The Motion for Compassionate Release is DENIED. (ECF No. 57).

                                    V.     CONCLUSION

       For the reasons set forth above, Mr. Dobbins’ Motion for Compassionate Release is

DENIED. (Id.).

       IT IS SO ORDERED.


                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 26, 2021




1
  Cleveland Clinic, How Much of the Population Will Need to be Vaccinated Until the Pandemic
is    Over?,      https://health.clevelandclinic.org/how-much-of-the-population-will-need-to-be-
vaccinated-until-the-pandemic-is-over (last visited July 14, 2021).
                                               5
